 In the Matter of AMERICAN FRUIT AND STEAMSHIP COMPANY, EMPLOYERandINTERNATIONAL LONGSHOREMEN'S ASSOCIATION, AFL, PETI-TIONERCase No. 10-RC-709.-Decided January 19, 1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Gilbert Cohen,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.We find, in accordance with the stipulation of the parties, thatall employees of the Employer employed in loading and/or discharg-ing vessels through the port of Tampa, Florida, including stackers,beltman, holdmen, fruit cutters, water boys, cleanup men, riggers,winchmen, and gang headers, but excluding professional employees,guards, supervisors as defined in the Act, and all other employees,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTION 1As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election byIAs 70 percent of the employees involved are employed intermittently,the parties stipu-lated that to be eligible to vote an employee must have been named on eight or more differentpayrolls within the 6-month period immediately preceding the date on which the petitionwas filed herein.We believe that accepting this stipulation in its entirety might possiblydisenfranchise employees hired after the filing of the petition, who otherwise might beeligible to vote.We shall,under these circumstances, modify the stipulation to the extentset forth in the Direction of Election.88 NLRB No. 64.207 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDsecret ballot shall be conducted as early as possible, but not later than45 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, whose namesappear on eight or more different payrolls within the period com-mencing June 1, 1949, and ending with the payroll immediately pre-ceding the date of this Direction of Election, but excluding thoseemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, andalso excluding employees on strike who are not entitled to reinstate-ment, to determine whether or not they desire to be represented, forpurposes of collective bargaining, by International Longshoremen'sAssociation, AFL.